—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 26, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12, 7, and 5 years, respectively, unanimously affirmed.
Defendant claims that the People improperly impeached their own witness under the guise of refreshing the witness’s recollection by means of his Grand Jury testimony, and that the contents of that Grand Jury testimony were thereby revealed to the jury. However, these claims are unpreserved because defendant’s only contention at trial was a successful argument against receiving the Grand Jury minutes in evidence (see, People v Peterson, 205 AD2d 456, lv denied 84 NY2d 831), and we decline to review such claims in the interest of justice. Were we to review these claims, we would find that any error that may have occurred was harmless (see, People v Crimmins, 36 NY2d 230), in light of other overwhelming evidence of defendant’s guilt.
Defendant’s contention that the integrity of the Grand Jury proceedings was impaired by the prosecutor’s impeachment of defendant is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find *347no defects in the Grand Jury proceedings warranting dismissal (see, People v Darby, 75 NY2d 449). Concur — Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.